Title: From Thomas Jefferson to Albert Gallatin, 13 September 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Sep. 13. 08.
                  
                  I inclose you a copy of my letter to Theus, which goes on by this day’s post. also a letter from Wm. Gamble of the neighborhood of the falls of Niagara, for information. considering that I shall leave this for Washington on the 27th. or 28th. and that no communication made to you after this date could be answered to this place, I shall reserve the future for our meeting at Washington. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               